IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                        No. 85280
                RESIGNATION OF PAUL DAVID
                LIPSON, BAR NO. 9346.


                                                                             SEP 26 202
                                                                            ELI   TH A. BRO
                                                                          CLE     UP     E
                                                                      BY
                                                                            C 1EFDEPUTYLERJ




                          ORDER GRANTING PETITION FOR RESIGNATION
                            This is a joint petition by the State Bar of Nevada and attorney
                Paul David Lipson for his resignation from the Nevada bar.
                            SCR 93(5) provides that Nevada attorneys who are not actively
                practicing law in this state may resign from the state bar if certain
                conditions are met. The petition includes statements from state bar staff
                confirming that no disciplinary, fee dispute arbitration, or client security
                fund matters are pending against Lipson; and that he is current on all
                membership fee payments and other financial commitments relating to his
                practice of law in this state. See SCR 93(5)(a)(1)-(2).
                            Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation. See SCR 93(5)(a)(2). Lipson acknowledges that his resignation
                is irrevocable and that the state bar retains continuing jurisdiction with
                respect to rnatters involving a past member's conduct prior to resignation.
                See SCR 93(5)(c)-(d).     Finally, Lipson has submitted an affidavit of

                compliance with SCR 115. See SCR 93(5)(e).



SUPREME COURT
      OF
    NEVADA

0) I 947A
                                                                                    - 30121
                            The petition    satisfies the      requirements of SCR 93(5).

                Accordingly, we approve attorney Paul David Lipson's resignation. SCR
                93(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                                      06.46.4.4,rftwaum".C.J.




                cc:   Bar Counsel, State Bar of Nevada
                      Paul D. Lipson
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                      2
(01 I 94 7A